Decree of the Surrogate’s Court of Richmond county reversed upon the law and the facts and proceeding dismissed, with costs to the executors, payable out of the estate. The finding by the learned surrogate that testator was domiciled at Washington, D. C., at the time of Ms death is contrary to the evidence. While an intention to reside there may have existed, the record discloses no actual residence. (Matter of Newcomb, 192 N. Y. 238, 250.) Lazansky, P. J., Rich, Kapper, Seeger and Scudder, JJ., concur.